REASONS FOR ALLOWANCE
1.	Claims 1 - 9 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ amendments to independent claims 1 and 9 filed September 30, 2021 overcome the statutory double patenting rejection on the claims.  
According to a prior art search on the claimed invention, Lu et al. (US Patent No. 10,523,598) disclose a virtual switch for packet switching includes an ingress traffic steering manager executing on circuitry and coupled to receive packets from multiple virtual machines or containers, multiple data plane providers, each data plane provider having a data path coupled to selectively receive the packets from the ingress traffic steering manager, and wherein the ingress traffic steering manager classifies the received packets and selects available data paths based on the classification of the packets and a set of distribution rules (abstract).  However, Lu et al. fail to disclose the claimed features as recited in claims 1 and 9 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 9.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473